Citation Nr: 1114311	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a higher initial rating for posttraumatic stress disorder (PTSD), currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to April 1969.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which granted service connection and assigned an initial 10 percent disability evaluation for PTSD, effective from March 7, 2007.

In June 2010, the Board remanded the case for further development by the originating agency.  The case has been returned to the Board for further appellate action.

In July 2010, after the case was certified to the Board, the Veteran submitted additional medical evidence, without a waiver of consideration by the agency of original jurisdiction.  The evidence was previously considered by the originating agency.  Therefore, further consideration of this evidence by the originating agency is not required.  Cf. 38 C.F.R. § 20.1304 (2010).

The Veteran also submitted additional pertinent evidence in November 2010, which has not yet been considered by the RO.  However, the Board obtained a waiver of initial RO consideration of that evidence.  Id.


FINDING OF FACT

The impairment from the Veteran's PTSD most nearly approximates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks without difficulty establishing social or work relationships or reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for an initial rating of 30 percent for PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

The appeal arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.1599(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided proper VA examinations in December 2007 and February 2010 for his psychiatric disability.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2008).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  
Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2008).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

A 10 percent rating is warranted for PTSD if there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 30 percent rating is warranted for PTSD if there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 50 percent rating is warranted for PTSD if it is productive of occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

In assessing the evidence of record, it is important to note that the Global Assessment of Functioning (GAF) score is based on a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

Scores ranging from 31 to 40 reflect "Some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school)."  Id.

A score of 41 to 50 is indicated where there are "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job)."  Id.

A score of 51-60 is appropriate where there are, "Moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id. 

A score of 61-70 is indicated when there are, "Some mild symptoms (e.g., depressed mood and mild insomnia OR some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships." Id.  

The symptoms listed in the criteria for a 50 percent evaluation are not intended to serve as an exhaustive list, but as examples of the type of symptomatology that would warrant that evaluation, but without those factors, differentiating a 30 percent evaluation from a 50 percent evaluation would be difficult.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational and social impairment equivalent to that which would be caused by those listed in the rating criteria the appropriate equivalent rating will be assigned.  Mauerhan v. Principi, at 442.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

Analysis

The Veteran was granted service connection for PTSD in the February 2008 rating decision on appeal.  An evaluation of 10 percent was assigned, effective May 7, 2007.

In essence, the evidence shows that the Veteran's PTSD has been productive of symptoms that are listed in the 10 percent, 30 percent, 50 percent and 70 percent, levels.  The symptoms themselves, however, are not the determinative factor; rather, it is the resulting social and occupational impairment that is paramount.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

During VA outpatient treatment in December 2007, the Veteran, who was on his fourth marriage (second marriage to third wife), complained of sleep deprivation and nightmares, persistent irritability, flashbacks and intrusive thoughts, overeating, depression, low frustration tolerance, difficulty dealing with pressure, an easy startle response, and marriage problems.  He also reported that he had problems in crowds and that he preferred to be alone.  He was referred to a PTSD counseling group.

During his December 2007 VA examination, the Veteran complained of sleep disturbance (waking four times per night), nightmares (two to three times per month), irritability, depression, an easy startle response and unwanted memories (intrusive recollections).  He reported that he was taking Lisinopril, Omeprazole, Simvastin, Terazosin, Vardenafil, in addition to aspirin and a multivitamin.  

The Veteran reported that he retired in 2005 after twenty seven years of employment, first as a garment cutter and later for the U.S. Postal Service.  Socially, he reported that his second marriage ended due to his behavior after he returned from Vietnam.  He also reported that he had marriage counseling in January 2007.  He maintained contact and had a good relationship with two of his three children and his four siblings.  He also indicated that he was a member of social clubs such as the Veterans of Foreign Wars (VFW), Disabled American Veterans, American Legion and the Eagles, and that he attended meetings at the VFW and went dancing at the Eagles.  He also played guitar with a couple of friends, visited his brother, and went out with his wife three times per week to eat and to the mall.

Mental status examination was normal except for problems with delayed recall and attention and calculation.  There were no abnormal mental trends involving delusions or hallucinations present, and the Veteran denied any thoughts of suicide or homicide.  He was assigned a GAF score of 58-62, and the examiner suggested that the Veteran follow through with the recommendation to attend the PTSD support group and noted that he might have benefitted from a medical/psychiatric evaluation to determine if placement on a psychotropic medication would provide him with any benefit and relief from his bad dreams and intrusive thoughts.

VA outpatient treatment records show that the Veteran participated in PTSD group counseling from January 2008 to February 2010, while he was going through his second divorce from his third wife.  From February 2008 to October 2009, the Veteran was noted to be struggling with his divorce, and to display an inconsistent affect.  The treatment notes also indicate that his symptoms were moderate to severe, as seen in his exaggerated response style, panic attacks and hypersensitivity to environmental stimuli.  They also consistently noted that there was no suicidal or homicidal ideation.  It was also consistently noted that he had not made any progress on his treatment plan.  He was assigned GAF scores between 59 and 60.  

As of February 2010, his symptoms appeared to have improved, in that he was noted to be appropriate and forthcoming, as he shared personal experiences with the group.  Also, in this regard, in a June 2010 statement from JS, the facilitator of the Veteran's PTSD counseling group, JS indicated that he believed the Veteran's experiences in Vietnam were the cause of major stress in his life, but that the Veteran was making efforts to deal with his issues by continuing with the PTSD group and seeking additional help from the Veterans Administration.

VA mental health notes dated between May 2007 and February 2009; show that the Veteran mainly reported symptoms of depression, nightmares and intrusive memories, related to Vietnam.  However, they also note that he was preoccupied with his recent divorce, and that he experienced depression, sleeplessness and anxiety due to his divorce, and that he engaged in excessive alcohol consumption in response to his despondency over his divorce.  The notes also indicate that the Veteran was prescribed Zoloft to help with his depression and PTSD.  They consistently note that he was not suicidal or homicidal and that he was not a danger to himself or others.  

Treatment records from September 2007 show that he also complained of persistent irritability, concerns over personal safety, lots of anger, memory deficits, easy startle response and occasional thoughts about dying.  However, these notes also indicated that the Veteran had ended a close relationship with a significant other and that he was under a significant amount of stress.  He still denied any suicidal ideations or suicidal plans.  He was assigned GAF scores ranging between 55 and 65.  See outpatient treatment records from the VA Medical Center in Saint Louis, Missouri dated from November 2006 to May 2010.

In a March 2008 statement, the Veteran wrote that he had suffered anxiety and panic attacks for years, and that he had problems sleeping and with relationships.

In a March 2008 letter to his Congressman, the Veteran reported that he had suicidal thoughts.  

In a November 2008 statement, a friend of the Veteran claimed that the Veteran had major mood swings, nightmares and a bad memory.  He also stated that the Veteran was suicidal and that he wanted to hurt people.

In his November 2008 statement, the Veteran reported anxiety attacks that were so severe, he was prescribed Zoloft, and sleeping pills.

In a November 2008 statement, another friend of the Veteran related that the Veteran had panic attacks almost daily, that his divorce was caused by PTSD, that he had bad dreams and flashbacks, and that he was suicidal and homicidal.

During his most recent VA examination in February 2010, the Veteran reported that he and his last wife had divorced in 2008 because his wife could not stand him.  However, he still reported a good relationship with two of his three children from his previous marriages.  He also reported that he was still spending time at the VFW, where he had a couple of friends, and the Eagles Club, that he maintained contact with and had a good relationship with his siblings, and that he walked on a regular basis at the mall.  He complained of disturbing thoughts, memories and recollections of Vietnam; sleep disturbance due to bad dreams and incontinence; nightmares four times per week; constant depression, which he indicated was also due to him missing his ex-wife; lack of energy and interest in things he used to do; and fleeting suicidal thoughts.  He also claimed to be jumpy, to have an easy startle response, to occasionally be unable to complete jobs he started, and that he was drinking more since his divorce.

On mental status examination, he had difficulty with delayed recall, and a slowness of pace was noted on the attention and calculation portion of the examination.  He also had difficulty with the repetition task during the language portion of the examination.  He was diagnosed with PTSD and depressive disorder and assigned a GAF score of 55.
The Board finds that the Veteran's disability most closely approximates the criteria for a 30 percent rating.  In this regard, the Board notes that although the Veteran's major symptoms throughout the pendency of the appeal have been sleep impairment, nightmares, flashbacks, intrusive thoughts and depression, he has also reported and been noted during outpatient treatment and group therapy, to experience panic attacks, and anxiety (for which he was prescribed Zoloft), as a result of his PTSD.  Furthermore, there is some evidence of record showing that he has memory loss.  See September 2007 outpatient treatment records from the VA Medical Center in Saint Louis, Missouri and November 2008 statement from Veteran's friend.

The Board finds that a higher rating is not warranted.  As noted earlier, the Veteran has been reported to have some of the symptoms listed in the examples for a 50 or 70 percent rating.  He has not; however been shown to have the level of symptomatology contemplated for a 50 percent rating.  Throughout the appeal period he has been able to maintain effective social relationships as shown by the letters from friends, his participation in fraternal organizations, and his reported socializing outside the home.  The Veteran is retired, which makes it more difficult to assess his ability to maintain effective work relationships, but he was able to do so for decades prior to retirement.  The GAFs assigned during the course of the appeal indicate that he continues to be able to do so.  The GAFs indicate only moderate difficulty in occupational settings and his ability to maintain social relationships suggests that he would be able to maintain similar relationships at work.  

While he has had some of the symptoms listed as examples for the 50 percent rating, he has not exhibited impaired abstract thinking, flattened affect, impaired judgment, unusual speech patterns, or impairment of long term memory on clinical evaluations.  His affect has been found to be appropriate as has his judgment and thinking, notwithstanding the reports of occasional homicidal or suicidal ideation.  In short he has not demonstrated most of the symptoms listed in the criteria for a 50 percent rating.

The Veteran reported in a March 2008 statement that he had suicidal thoughts, and two of his friends reported in November 2008 statements that he was suicidal and homicidal, and that he wanted to hurt people.  However, on VA examination in December 2007, he denied any thoughts of homicide or suicide; during his PTSD group counseling from January 2008 to February 2010, there was no suicidal or homicidal ideation; VA mental health notes dated from May 2007 to February 2009 consistently note that he was not suicidal or homicidal, and there is a note that indicates that he was not a danger to himself or others; and on VA examination in February 2010, the Veteran reported that he sometimes had fleeting thoughts of suicide, but he indicated that he had no specific plans or intentions to actually act on his thoughts. 

The Veteran has reported feelings of irritability throughout the appeal period, however, there is no evidence that his irritability has resulted in violence.  As noted above, VA outpatient treatment records note that he was not a danger to himself or others.  Furthermore, the Veteran reported during his VA examination in February 2010 that his ex-wife had accused him of physically and sexually assaulting her.  The Veteran however, denied this allegation, and he has not reported any other incidents of physical assault or acts of violence committed by him against another person.  

In addition, although the evidence of record shows that the Veteran suffers from continuous depression, it does not show that his depression has affected his ability to function independently, appropriately and effectively.

Finally, the Veteran has not reported and the evidence does not show that he has had problems establishing and maintaining effective work relationships.  As noted above, he was employed for twenty seven years as a garment cutter and U.S. Postal employee.  He retired in 2005, and there is no evidence that he was forced to retire due to his PTSD symptomatology or that he has attempted to find employment since his retirement and been unsuccessful due to his PTSD.  The Veteran has had several unsuccessful marriages, some of which he claim failed due to his PTSD symptomatology.  However, he has consistently reported that he maintains good relationships with the two of his three children that he has contact with, as well as his four siblings.  He also reported that he had good relationships with his parents when they were still living.  Furthermore, he is a member of several social organizations and attends meetings and social events, such as dances.  He has also reported that he has friends in some of the organizations and that he has a group of friends that he plays guitar with.  Therefore, the Board finds that the evidence does not show that the Veteran is not able to establish and maintain effective work and social relationships.

The Board also notes that during the appeal period, the Veteran has received GAF scores between 55 and 62, indicative of mild and moderate symptoms of PTSD.  

Based on the evidence noted above, and resolving reasonable doubt in the Veteran's favor, the Board finds that the disability most closely approximates the criteria for a 30 percent rating.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21 (2010).

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1).

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242, 244 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service- connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").

The symptoms associated with the Veteran's PTSD are contemplated by the applicable rating criteria.  The rating criteria contemplate all social and occupational impairment resulting from the disorder.  No other manifestations of PTSD have been reported.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Total Rating for Compensation Based on Individual Unemployability (TDIU)

The Court has held that a TDIU is an element of all claims for an increased rating and a higher initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Federal Circuit has held that entitlement to a TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009) (holding that an inferred claim for a TDIU is raised as part of an increased rating claim only when the Roberson requirements are met).

As noted above, the Veteran was gainfully employed for twenty seven years, prior to his retirement in 2005.  The Veteran does not contend and the evidence does not show that his retirement was caused by or due to his PTSD.  The evidence also does not show that the Veteran has attempted to find employment since his retirement or that employment has been lost or denied due to his PTSD.  The GAFs are indicative of an ability to engage in gainful employment.  Service connection is also in effect for defective hearing, rated 20 percent disabling and ringing in the ears, evaluated as 10 percent disabling.  There has been no allegation or evidence that these disabilities have caused interference with employment.  Hence the combined effects of the service connected disability cannot be viewed as precluding all gainful employment for which the Veteran would otherwise be qualified.  As there is no evidence of unemployability, the question of entitlement to a TDIU is not raised.


ORDER

An initial rating of 30 percent for PTSD is granted from May 7, 2007.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


